DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the applicant has amended the claims to recite:
1. (Currently Amended) An O-band optical communication system, comprising: 
a first transmitter capable of generating a first optical signal with a wavelength between 1260 nm and 1360 nm; 
a first receiver capable of receiving the first optical signal; and 
a first optical fiber system coupled between the first transmitter and the first receiver to transmit the first optical signal from the first transmitter portion to the first receiver portion, the first optical fiber system comprising at least a first fiber segment coupled in series to a second fiber segment so that an optical signal passing from the first transmitter to the first receiver passes through the first and second fiber segments; 
wherein the first fiber segment has a positive dispersion-wavelength gradient and a first zero dispersion wavelength, the first zero dispersion wavelength being in the range 1295 nm - 1330 nm; and
wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength, the second zero dispersion wavelength being in the range of 1295 nm - 1330 nm and different from the first zero dispersion wavelength by at least about 8 nm.
The amendment of the second zero dispersion wavelength being in the range of 1295 nm – 1330 and different from the first zero dispersion by at least about 8 nm. This portion of the amendment is a combination of previously disclosed claim 3 and furthermore, this amendment was not disclosed by the prior art of Hayami (US PG PUB 2005/0089289) and Li (US Patent 8,503,881). While Li does disclose that the range discloses that both of the zero wavelength dispersion range is within the range of 1295 and 
Re claims 2, 4, 5, these claims are dependent upon claim 1 and are allowable for the reasons 
Re claim 6, the applicant has amended the claims to recite:
6. (Currently Amended) An O-band optical communication system, comprising: 
an optical fiber system having an input and an output, the optical fiber system comprising at least a first fiber segment coupled in series to a second fiber segment so that a first optical signal propagating from the input of the optical fiber system to the output of the optical fiber system passes through both the first fiber segment and the second fiber segment; 
wherein the first fiber segment has a positive dispersion-wavelength gradient and a first zero dispersion wavelength in the range 1295 nm - 1330 nm, wherein the second fiber segment has a negative dispersion-wavelength gradient and a second zero dispersion wavelength in the range 1295 nm - 1330 nm, different from the first zero dispersion wavelength, 
wherein when light of the first optical signal propagating along the first fiber segment has a wavelength shorter than the first zero dispersion wavelength and the second zero dispersion wavelength and experiences a first amount of negative dispersion, the first amount of negative dispersion is at least partially compensated by a first amount of positive dispersion arising from propagation along the second fiber segment, and 
wherein when light of the first optical signal propagating along the first fiber segment has a wavelength longer than the first zero dispersion wavelength and the second zero dispersion wavelength 
The amendment of the second zero dispersion wavelength being in the range of 1295 nm – 1330 and different from the first zero dispersion by at least about 8 nm. This portion of the amendment is a combination of previously disclosed claim 3 and furthermore, this amendment was not disclosed by the prior art of Hayami (US PG PUB 2005/0089289) and Li (US Patent 8,503,881). While Li does disclose that the range discloses that both of the zero wavelength dispersion range is within the range of 1295 and 1330 (as both the first and second zero dispersion wavelength is approximately 1310 nm), Li does not address the limitation that the first and second zero dispersion wavelength are different. Furthermore, the combination of Hayami discloses wherein the second zero wavelength dispersion range is different from the first zero wavelength dispersion range, but it is not within the wavelength range of 1295 – 1330. The prior art, alone or in combination, does not disclose the claim scope, such that when the claim is considered in a whole, it is considered allowable. 
Re claims 8-18, these claims are dependent upon claim 6 and are allowable for the reasons above. 
The following patents and patent applications are cited to show the state of the art with respect to dispersion compensation optical communications system using fibers:
(US-20160274306, US-20210286228, US-20020106148, US-20190349085, US-20200371292, US-6865328, US-6178279, US-10567080, US-8503881)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637